THIRD DIVISION
                                DOYLE, P. J.,
                            REESE and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                     June 28, 2021



In the Court of Appeals of Georgia
 A21A0483. BLACKWELDER v. SHUGARD et al.

      REESE, Judge.

      Ronald Blackwelder appeals from a Final Order and Decree of Legitimation

(“Final Order”) of the Superior Court of Burke County, which awarded sole custody

of three minor children to Appellee Debbie Dye, the children’s maternal grandmother.

Blackwelder argues that the trial court erred in awarding custody to a third party

absent clear and convincing evidence that the children would suffer physical or

emotional harm if awarded to him, the children’s biological father, and that the

custody determination was based on clearly erroneous factual findings. For the

reasons set forth infra, we disagree and affirm the Final Order.

      The procedural history of this case spans more than five and a half years in the

court below. In June 2015, Blackwelder filed a petition for legitimation and custody
of two children, M. B. (born in 2011) and A. B. (born in 2013). In December 2015,

Appellee Krista Shugard gave birth to the parties’ third child, M. S.

      In November 2017, Blackwelder filed a motion for an emergency hearing,

alleging that Shugard had allowed the children to excessively miss school; that she

appeared to be highly intoxicated, delusional, and incoherent when Blackwelder

would retrieve the children for visitation from her; and that her home was “filthy” and

appeared to be unsanitary and unsafe for the children. Following a hearing, the trial

court entered an Interim Order, awarding primary physical custody of the children to

Blackwelder.

      The court found that Shugard had failed a hair follicle drug test after

intentionally falsifying a urine test to conceal her use of methamphetamines. Further,

the Division of Family and Children Services (“DFCS”) had intervened and

temporarily placed the children with Blackwelder.

      Noting that Dye had appeared at the emergency hearing and asked for

grandparent visitation and/or custodial rights, the court added her as a second

defendant. The court found that the children had been continuously living in a mobile

home on Dye’s property, which was 200 feet away from where Dye lived. Upon

discovering Shugard’s illegal drug use, Dye had initiated dispossessory proceedings

                                          2
to remove Shugard from the property. The court found that it would be harmful to the

children to prevent them from regular association with Dye and entered a parenting

plan allowing her visitation.

      In June 2018, Dye filed a motion to modify and clarify the Interim Order and

for contempt, alleging that, since gaining custody of the children, Blackwelder had

shown himself to be an unfit parent, specifically with regard to a May 2018 incident

in which then-two-year-old M. S. had nearly drowned in a swimming pool and

regarding Blackwelder’s failure to communicate about the child’s injury, in violation

of the parenting plan. The court held a hearing and clarified the Interim Order but

deferred ruling on the contempt motion.

      Shugard filed an amended verified answer and counterclaim, raising additional

allegations against Blackwelder and contending that she was drug-free and could

provide a stable home for the children. Following a hearing on February 14, 2019, the

court entered an order, awarding temporary custody to Dye as Blackwelder had failed

a drug test and was living with a woman to whom he was not married, contrary to the

best interests of the children.

      The court held a status hearing six months later, and found that Blackwelder

had married and that he disputed the results of the February drug test. At the hearing,

                                          3
the court instructed Blackwelder to bring in an expert witness to support his argument

that the positive result from the hair follicle drug screen was the result of

environmental exposure and not illegal drug use. The court also ordered the parties

to submit to another drug test that afternoon.

      Following a final hearing held over three days in November and December

2019, the court entered its Final Order. The court found, inter alia:

      [Blackwelder] has one other child, born prior to his relationship with
      [Shugard]. He has no visitation rights with that child and no cognizable
      relationship with him. He has a history of domestic violence against
      those with whom he has shared a residence, including [Shugard]. While
      drinking beer, and engaging in an angry barrage of text messages to
      [Dye], he allowed the youngest child, [M. S.] (a toddler), to fall into a
      pool within a few feet of him, and drown. When the other children
      directed his attention to their drowned sister, he retrieved her from the
      pool. Another adult administered CPR and to resuscitate [M. S.] and she
      was hospitalized. [Blackwelder] then violated [the] Court’s prior order
      requiring him to notify [Shugard] of any injury to, or hospitalization of,
      any of the children.


      The court made additional findings regarding, inter alia, Shugard’s unmanaged

significant mental health issues and her tumultuous episodes with her new husband.

The court found that the children had “spent significant periods of time in the home


                                          4
of [Dye, who had] provided for their health and dental needs, as well as their

subsistence, education and nurturing.”

      The court concluded that:

      The procedural history of the case is reflective of the dynamics of the
      lives of [Blackwelder] and [Shugard] which dynamics have directly
      injured the children in controversy, presenting a real and present danger
      of physical, emotional, psychological harm to the children if either of
      said parties should be entrusted with unsupervised physical custody of
      them. [Dye] is the only party who has shown that she offers the children
      a continuously safe and healthful home environment.


Because the children “(have and) will suffer physical or emotional harm if custody

were awarded to either biological parent[,]” the court found that it was in the

children’s best interests to be placed in the sole custody of Dye. Blackwelder appeals

this order.

              When reviewing an order in a child custody case, we view the
      evidence in the light most favorable to the trial court’s decision. We will
      not set aside the trial court’s factual findings if there is any evidence to
      support them, and we defer to the trial court’s credibility determinations.
      We review de novo, however, the legal conclusions the trial court draws
      from the facts.1

      1
         Mashburn v. Mashburn, 353 Ga. App. 31, 32 (836 SE2d 131) (2019)
(citations and punctuation omitted).

                                           5
With these guiding principles in mind, we turn now to Blackwelder’s claims of error.

      1. Blackwelder argues that the trial court referred in the Final Order to the

meretricious relationship and the pool “incident,” but that there was no evidence that

any of the children had been harmed by his premarital cohabitation with his current

wife and the pool incident was an isolated event during the 17 months in which he

had custody. Blackwelder further argues that the trial court failed to make any

findings that his delay in notifying Shugard of the injury or his child support arrears

had caused the children any harm.

      Custody disputes between a parent and close third-party relatives, including

grandparents, are governed by OCGA § 19-7-1 (b.1).2 A father may lose custody of

his child to a grandparent only “if the court hearing the issue of custody, in the

exercise of its sound discretion and taking into consideration all the circumstances of

the case, determines that an award of custody to such third party is for the best

interest of the . . . children and will best promote their welfare and happiness.”3 This

finding must be supported by clear and convincing evidence.4


      2
          Jewell v. McGinnis, 346 Ga. App. 733, 735 (1) (816 SE2d 683) (2018).
      3
          OCGA § 19-7-1 (b.1).
      4
          Jewell, 346 Ga. App. at 736 (1).

                                             6
      The “best-interest-of-the-child” standard of OCGA § 19-7-1 (b.1) “requir[es]

the third party to show that parental custody would harm the child to rebut the

statutory presumption in favor of the parent. Once this presumption is overcome, the

third party must show that an award of custody to him or her will best promote the

child’s health, welfare, and happiness.”5 Harm in this context means “either physical

harm or significant, long-term emotional harm[.]”6

      Narrowly construing the statute, the Supreme Court of Georgia held in Clark

v. Wade:7

                In considering the issues of harm and custody, trial courts should
      consider a variety of factors that go beyond the parent’s biological
      connection or present fitness to encompass the child’s own needs. These
      factors should include: (1) who are the past and present caretakers of the
      child; (2) with whom has the child formed psychological bonds and how
      strong are those bonds; (3) have the competing parties evidenced interest
      in, and contact with, the child over time; and (4) does the child have
      unique medical or psychological needs that one party is better able to
      meet. An analysis of these factors, keeping in mind the statutory
      presumption of parental custody, will enable courts to award custody to


      5
          Clark v. Wade, 273 Ga. 587, 598 (IV) (544 SE2d 99) (2001).
      6
          Id.
      7
          273 Ga. at 587-588.

                                             7
      a third-party relative only when a real threat of harm would result from
      parental custody.8


      The trial court’s order explicitly addressed the Clark v. Wade factors.

Specifically, the court noted Blackwelder’s history of domestic violence and M. S.’s

near-drowning, which occurred while Blackwelder was engaged in an angry barrage

of text messages to Dye. The court concluded that, by clear and convincing evidence,

the children would suffer physical or emotional harm if custody were awarded to

either biological parent.

      The record supports the trial court’s findings that Dye had provided significant

care for the children and that a real threat of harm would occur if custody were

awarded to Blackwelder. We find no clear error.9

      2. Blackwelder also contends that there was no evidence to support the trial

court’s findings that he had habitually failed to keep doctors’ appointments for the



      8
         Id. at 598-599 (IV) (footnotes omitted); cf. Bell v. Taylor, 334 Ga. App. 267,
269 (779 SE2d 42) (2015) (reversing award of custody to grandmother because the
type of harm noted by the trial court fell “within that level of stress and discomfort
that is an acceptable price for reuniting a child with a parent, and is insufficient to
infringe the fiercely guarded right of a parent to have legal and physical custody of
his or her child”).
      9
          See Jewell, 346 Ga. App. at 737 (1).

                                          8
children and that, after failing a drug test, he refused to submit to a subsequent, court-

ordered drug test.

      In fact, there is some evidence to support these findings.10 Dye testified that

Blackwelder did not take M. S. for a scheduled follow-up appointment after her near-

drowning and overnight hospitalization. Further, there was evidence disputing

Blackwelder’s testimony that the lab was closed when he tried to get the court-

ordered drug test. We defer to the trial court’s credibility determinations.11

      As discussed in Division 1, supra, the record supports the trial court’s findings

that there was clear and convincing evidence that the children would suffer physical

and emotional harm if placed with Blackwelder, and that an award of custody to Dye

would best promote the children’s welfare and happiness.12 Accordingly, we affirm

the Final Order.

      Judgment affirmed. Doyle, P. J., and Brown, J., concur.




      10
           See Mashburn, 353 Ga. App. at 32.
      11
           See id.
      12
           See Harris v. Snelgrove, 290 Ga. 181, 182-183 (2) (718 SE2d 300) (2011).

                                            9